                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                        )
CAMERON BURRELL,                        )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )    No. 2:20-cv-02035-SHM-dkv
                                        )
INDIGO AG INC.,                         )
                                        )
     Defendant.                         )
                                        )
                                        )

                                     ORDER



     Before   the    Court   is   Defendant     Indigo     AG’s   (“Indigo”)

February 6, 2020 Motion to Alter or Amend Judgment (the “Motion

to Alter Judgment”).         (ECF No. 14.)       On February 11, 2020,

Plaintiff Cameron Burrell filed a response to the Motion to Alter

Judgment, which the Court need not consider.              (ECF No. 15.)    On

February 11, 2020, Indigo filed a Motion for Leave to Reply.

(ECF No. 17.)

     For the following reasons, the Motion to Alter Judgment is

DENIED.   The Motion for Leave to Reply is DENIED AS MOOT.

I.   Background

     On   December    12,    2019,    Burrell    filed     a   Petition   for

Injunctive Relief (the “Initial Petition”) against Indigo in the

Chancery Court of Shelby County, Tennessee.              (ECF No. 1-3 at 2-
10.)    Burrell farms land in Sunflower County, Mississippi, that

he leases from the State of Mississippi.       (Id. at 3 ¶ 1.)     In

September 2019, Burrell entered into a contract with Indigo (the

“Contract”) in which Burrell agreed to sell Indigo 50,000 bushels

of soybeans.    (Id. at 3 ¶ 2.)   Burrell has delivered 8,688.58 of

the bushels but has canceled the remainder of the Contract.      (Id.

at 4 ¶ 4; id. at 21.)      The unpaid proceeds for the completed

portion of the Contract are $77,850.      (See id. at 21; see also

ECF No. 1 ¶ 22.)    In November 2019, Indigo informed Burrell that

it would assess a cancellation penalty of approximately $48,000

of the $77,850 in proceeds it owes Burrell under the Contract.

(ECF No. 1-3 at 4-5 ¶ 5.)         In the Initial Petition, Burrell

sought an injunction “restraining and enjoining [Indigo] from

making penalty deductions from [his] account.”     (Id. at 2.)     On

December 12, 2019, Burrell’s counsel emailed a copy of the

Initial Petition to a member of Indigo’s in-house counsel team.

(Id. at 10.)     On December 13, 2019, Indigo’s counsel filed a

notice of appearance in the Chancery Court.     (ECF No. 7-1.)

       On December 16, 2019, the Chancery Court entered a temporary

restraining order (the “TRO”) ordering Indigo to maintain the

status quo and hold the $77,850 in unpaid proceeds under the

Contract pending an injunction hearing.     (See ECF No. 1-3 at 62,

95-96.)    On January 6, 2020, Indigo filed a motion to dismiss

the Initial Petition for failure to join an indispensable party.

                                   2
(Id. at 85-91.)        On January 10, 2020, the Chancery Court held an

injunction hearing.          (See generally id. at 144-267.)            At that

hearing, the Chancery Court denied Indigo’s motion to dismiss;

granted   a   mandatory       injunction;    ordered    Indigo    to    pay   the

cancellation penalty into escrow with the Chancery Court; and

ordered Indigo to pay the balance of the proceeds owed under the

Contract to the State of Mississippi.1             (Id. at 222-23, 233-41.)

On January 13, 2020, Burrell filed an Amended Petition for

Injunctive Relief and Money Damages (the “Amended Petition”).

(ECF No. 1-1.)          The Amended Petition reiterates the factual

allegations     of     the    Initial    Petition,     reiterates      Burrell’s

request for an injunction, and adds several claims for damages.

(See generally id.)          On January 16, 2020, Indigo removed to this

Court.    (ECF No. 1.)          On January 24, 2020, Burrell filed an

Emergency     Motion    to    Remand    to State   Court   (the     “Motion   to

Remand”).     (ECF No. 7.)

     Under the Local Rules of this District, Indigo had 14 days

-- until February 7, 2020 -- to respond to the Motion to Remand.

See LR 7.2(2).       On January 30, 2020, Burrell filed a Motion for

Expedited Emergency Hearing.            (ECF No. 8.)    On February 3, 2020,



1
  In the Motion to Alter Judgment, Indigo asserts that, following
supplemental briefing, the Chancery Court “reversed its [January 10,
2020] ruling” on January 13, 2020, and “ordered that the [TRO]
maintaining the status quo of all funds should remain in place.”
(ECF No. 14-1 at 6 n.1.)

                                         3
Indigo filed a Motion to Compel Arbitration and Stay Proceedings.

(ECF No. 11.)     As of February 6, 2020, Indigo had not filed a

response to the Motion to Remand.        On February 6, 2020, this

Court issued an Order (the “Remand Order”) in which it granted

the Motion to Remand and denied as moot the Motion for Expedited

Emergency Hearing and the Motion to Compel Arbitration and Stay

Proceedings.     (ECF No. 12.)   On the same day, the Court entered

a Judgment remanding the case to the Chancery Court of Shelby

County, Tennessee.      (ECF No. 13.)   On February 6, 2020, after

the Court had issued the Remand Order and Judgment, Indigo filed

the Motion to Alter Judgment.      (ECF No. 14.)

II.   Analysis

      The Court understands the Motion to Alter Judgment to make

the arguments opposing remand that Indigo intended to include in

any response to the Motion to Remand.         (See Motion to Alter

Judgment, ECF No. 14-1 at 2 (asserting that “Indigo certainly

planned to oppose th[e] Motion to Remand”).)

      A.   Timeliness

      In its February 6, 2020 Remand Order, the Court found that

Indigo had solid and unambiguous information that this case was

removable as of December 12, 2019, when Burrell filed the Initial

Petition in Chancery Court.      (See ECF No. 12 at 5-8.)   The Court

found that, on the face of the Initial Petition and its exhibits,

the amount in controversy requirement for diversity jurisdiction

                                   4
was satisfied because the value of the object of the litigation

was   $77,850,   the   amount    of   the   unpaid       proceeds       under   the

Contract.     (Id.)    Because Indigo did not file its Notice of

Removal until January 16, 2020, the Court concluded that the

Notice of Removal was untimely.           (Id.)

      Indigo argues in its Motion to Alter Judgment that, when

Burrell filed the Initial Petition, the amount in controversy

was only $48,434, representing the cancellation penalty Indigo

planned to deduct from the $77,850 in unpaid proceeds under the

Contract.     (ECF No. 14-1 at 4-7.)          Indigo contends that the

Initial   Petition     sought   an    injunction        barring    Indigo       from

“converting,     deducting,     offsetting        and/or    otherwise       using

secured     proceeds   . . .    to    satisfy      its     cancellation          and

transportation    cost    or    penalties,”       and    that     the    parties’

arguments at the January 10, 2020 injunction hearing before the

Chancery Court focused on whether the requested injunction was

warranted.    (Id. at 5-6.)

      Other portions of the record demonstrate that the entirety

of the unpaid proceeds under the Contract were at issue as of

the filing of the Initial Petition.          The record makes clear that

Indigo has yet to pay Burrell any portion of the $77,850 in

unpaid proceeds.       In its December 16, 2019 TRO, the Chancery

Court ordered Indigo to maintain the status quo and hold the

$77,850 in unpaid proceeds pending an injunction hearing.                       (See

                                      5
ECF No. 1-3 at 62, 95-96.)       At its January 10, 2020 injunction

hearing,    the   Chancery   Court   at   least    initially    granted   a

mandatory injunction ordering Indigo to pay the “cancellation

penalty” portion of the unpaid proceeds into escrow with the

Chancery Court and the remainder to the State of Mississippi.

(Id. at 233-41.)      The January 13, 2020 order that Indigo cites

also treats the entire unpaid proceeds and orders that the prior

TRO should remain in place.      (ECF No. 14-1 at 6 n.1.)

     Even if the amount in controversy were ambiguous, that

ambiguity   would    be   insufficient.    As     noted   in   the   Court’s

February 6, 2020 Remand Order, “[t]he removal petition is to be

strictly construed, with all doubts resolved against removal.”

(ECF No. 12 at 4) (quoting Her Majesty The Queen in Right of the

Province of Ontario v. City of Detroit, 874 F.2d 332, 339 (6th

Cir. 1989)); see also Smith v. Nationwide Property and Cas. Ins.

Co., 505 F.3d 401, 405 (6th Cir. 2007) (“[A]ll doubts as to the

propriety of removal are resolved in favor of remand.”) (quoting

Jacada, Ltd. v. Int’l Mktg. Strategies, Inc., 401 F.3d 701, 704

(6th Cir. 2005)).

     The Court’s determination in the Remand Order that Indigo’s

Notice of Removal was untimely was correct.

     B.     Waiver

     In its February 6, 2020 Remand Order, the Court concluded

that Indigo had clearly and unequivocally waived its right to

                                     6
remove by filing a dispositive motion in the Chancery Court.

(ECF No. 12 at 8-10.)    In its Motion to Alter Judgment, Indigo

concedes that it “moved to dismiss [in the Chancery Court] for

Plaintiff’s failure to involve the State of Mississippi” but

argues that its action did not constitute waiver of the right to

remove because Indigo had no right to remove until January 13,

2020, when Burrell filed the Amended Petition.     (ECF No. 14-1 at

7.)   As discussed above, Indigo had a basis for removal when the

Initial Petition was filed.    Rather than remove, Indigo sought

dismissal in Chancery Court.         Indigo thereby “indicate[d] a

submission to the jurisdiction of the state court.”        Bolivar

Sand Co., Inc. v. Allied Equip., Inc., 631 F. Supp. 171, 172

(W.D. Tenn. 1986).    “A defendant may not simply ‘experiment on

his case in the state court, and, upon an adverse decision, then

transfer it to the federal court.’”     Sole Supports, Inc. v. Mojo

Feet, LLC, No. 1:13-cv-0061, 2013 WL 12336228, at *1 (M.D. Tenn.

Aug. 7, 2013) (quoting Rosenthal v. Coates, 148 U.S. 142, 147

(1893)).

      The Court’s determination in the Remand Order that Indigo

waived its right to remove was correct.

III. Conclusion

      For the foregoing reasons, the Motion to Alter Judgment is

DENIED.    The Motion for Leave to File Reply is DENIED AS MOOT.




                                 7
So ordered this 11th day of February, 2020.



                              /s/ Samuel H. Mays, Jr.
                            Samuel H. Mays, Jr.
                            UNITED STATES DISTRICT JUDGE




                               8
